[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION RE MOTION TO REARGUE
The defendant's motion to reargue pursuant to Practice Book sec. 11-12 is denied. Practice Book sec. 22-1 (c) provides that the court may order the defendant board on request of a party or on its own motion to prepare a transcript of the hearing before the referee. This section is entirely separate from section 22-4 relating to motions to correct findings of the board, and there is nothing to indicate that the board's obligation to prepare a transcript is wholly dependent on the filing of a motion by the appellant under 22-4. Indeed, the mention of the court's option to order a transcript suo moto underscores the independence of the two sections.
Although the scope of the court's review of the factual record in unemployment compensation act appeals is strictly limited, "the court's ultimate duty is . . . to decide whether, in light of the evidence, the CT Page 7015 board of review has acted unreasonably, arbitrarily, illegally, or in abuse of its discretion." (Emphasis added.) Burnham v. Administrator,184 Conn. 317, 322 (1981). The proper discharge of the court's responsibility may, therefore, require an examination of at least parts of a transcript of the evidentiary proceedings before the referee, and it is not unreasonable per se for the plaintiff to request a transcript.
For all of the above reasons, the court reaffirms its order as rendered.
Maloney, J.